Exhibit 10.2

 

RAYTHEON COMPANY

 

1995 STOCK OPTION PLAN

 

     As amended October 28, 1998      As amended September 21, 2005



--------------------------------------------------------------------------------

 

RAYTHEON COMPANY

 

1995 STOCK OPTION PLAN

As amended October 28, 1998

As amended September 21, 2005

 

1. Definitions. As used in this Raytheon Company 1995 Stock Option Plan the
following terms have the following meanings:

 

1.1 “Change in Control” of the Company shall be deemed to have occurred as of
the first day that any one or more of the following conditions shall have been
satisfied:

 

  (i) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”), other than those Persons in control
of the Company as of the date hereof or a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding securities; or

 

  (ii) A change in the Board of Directors of the Company (the “Board”) such that
individuals who as of the date hereof constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board; or

 

  (iii) The consummation of: (a) a plan of complete liquidation of the Company;
(b) an agreement for the sale or disposition of all or substantially all of the
Company’s assets; (c) a merger, consolidation or reorganization of the Company
with or involving any other corporation, other than a merger, consolidation or
reorganization that would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the combined voting power of the voting
securities of the Company (or such surviving entity) outstanding immediately
after such merger, consolidation or reorganization.

 

However, in no event shall a Change in Control be deemed to have occurred for
purposes of this Agreement if Optionee is included in a Person that consummates
the Change in Control. An Optionee shall not be deemed to be included in a
Person by reason of ownership of (i) less than 3% of the equity in the Person or
(ii) an equity interest in the Person which is otherwise not



--------------------------------------------------------------------------------

significant as determined prior to the Change of Control by a majority of the
non-employee continuing directors of the Company.

 

1.2 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.3 “Committee” means the Compensation Committee of the Company’s Board of
Directors, consisting exclusively of directors who at the relevant time are
“outside directors” within the meaning of §162(m) of the Code.

 

1.4 “Company” means Raytheon Company, a Delaware corporation.

 

1.5 “Company Officer” means the Chairman of the Board, the President, and any
Executive Vice President, Senior Vice President or Vice President of the
Corporation.

 

1.6 “Fair Market Value” means the value of a share of Stock of the Company on
any date as determined by the Board.

 

1.7 “Grant Date” means the date on which an Option is granted, as specified in
Section 7.

 

1.8 “Immediate Family” means any child, stepchild, grandchild, parent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships.

 

1.9 “Incentive Stock Option” means an Option grant that is intended to meet the
requirements of Section 422 of the Code.

 

1.10 “Non-Statutory Stock Option” means an Option grant that is not intended to
be an Incentive Stock Option.

 

1.11 “Option” means an option to purchase shares of the Stock granted under the
Plan.

 

1.12 “Option Agreement” means an agreement between the Company and an Optionee
setting forth the terms and conditions of an Option.

 

1.13 “Option Period” means the period from the date of the grant of an Option to
the date when the Option expires as stated in the terms of the Option Agreement.

 

1.14 “Option Price” means the price paid by an Optionee for an Option under this
Plan.

 

1.15 “Option Share” means any share of Stock of the Company transferred to an
Optionee upon exercise of an Option pursuant to this Plan.

 

1.16 “Optionee” means a person eligible to receive an Option, as provided in
Section 6, to whom an Option shall have been granted under the Plan.

 

1.17 “Plan” means this 1995 Stock Option Plan of the Company.



--------------------------------------------------------------------------------

1.18 “Related Corporation” means a Parent Corporation or a Subsidiary
Corporation, each as defined in Section 424 of the Code.

 

1.19 “Stock” means common stock, $0.01 par value, of the Company.

 

2. Purpose. This 1995 Stock Option Plan is intended to encourage ownership of
Stock by key employees of the Company and its Related Corporations and to
provide additional incentive for them to promote the success of the Company’s
business. With respect to any Incentive Stock Options that may be granted
hereunder, the Plan is intended to be an incentive stock option plan within the
meaning of Section 422 of the Code.

 

3. Term of the Plan. Options under the Plan may be granted not later than
March 21, 2005.

 

4. Stock Subject to the Plan. At no time shall the number of shares of Stock
then outstanding which are attributable to the exercise of Options granted under
the Plan, plus the number of shares then issuable upon exercise of outstanding
options granted under the Plan, exceed 20,000,000 shares, subject, however, to
the provisions of Section 15 of the Plan. No Optionee may be granted in any year
Options to purchase more than 200,000 shares of Stock, subject to adjustment
pursuant to Section 15. Shares to be issued upon the exercise of Options granted
under the Plan may be either authorized but unissued shares or shares held by
the Company in its treasury. If any Option expires or terminates for any reason
without having been exercised in full, the shares not purchased thereunder shall
again be available for Options thereafter to be granted.

 

5. Administration. The Plan shall be administered by the Committee. Subject to
the provisions of the Plan (including, without limitation, the provisions of
Section 19), the Committee shall have complete authority, in its discretion, to
make the following determinations with respect to each Option to be granted by
the Company: (a) the key employee to receive the Option; (b) the time of
granting the Option; (c) the number of shares subject thereto; (d) the Option
Price (subject to Section 8 below); (e) the Option Period; and (f) whether the
Option is an Incentive Stock Option or a Non-Statutory Stock Option. Incentive
Stock Options granted under this Plan shall be designated specifically as such.
In making such determinations, the Committee may take into account the nature of
the services rendered by the respective employees, their present and potential
contributions to the success of the Company and its subsidiaries, and such other
factors as the Committee in its discretion shall deem relevant. Subject to the
provisions of the Plan, the Committee shall also have complete authority to
interpret the Plan, to prescribe, amend and rescind rules and regulations
relating to it, to determine the terms and provisions of the respective Option
Agreements (which need not be identical), and to make all other determinations
necessary or advisable for the administration of the Plan. The Committee’s
determinations on the matters referred to in this Section 5 shall be conclusive.

 

6. Eligibility. An Option may be granted only to a key employee of one or more
of the Company and its subsidiaries. A director of one or more of the Company
and its subsidiaries who is not also an employee of one or more of the Company
and its subsidiaries shall not be eligible to receive Options.



--------------------------------------------------------------------------------

7. Time of Granting Options. The granting of an Option shall take place at the
time specified by the Committee. Only if expressly so provided by the Committee
shall the Grant Date be the date on which an Option Agreement shall have been
duly executed and delivered by the Company and the Optionee.

 

8. Option Price. The Option Price under each Option shall be as determined by
the Committee but shall not be less than 100% of the Fair Market Value of the
Stock on the Grant Date.

 

9. Option Period. No Incentive Stock Option may be exercised later than the
tenth anniversary of the Grant Date. No Non-Statutory Stock Option may be
exercised later than one day after the tenth anniversary of the Grant Date. An
Option may become exercisable in such installments, cumulative or
non-cumulative, or may be immediately exercisable, as the Committee may
determine.

 

10. Maximum Size of Incentive Stock Option as Such. To the extent that the
aggregate Fair Market Value of Stock for which an Incentive Stock Option becomes
exercisable by an Optionee for the first time in any calendar year exceeds
$100,000, the portion of such Incentive Stock Option which exceeds such $100,000
limitation shall be treated as a Non-Statutory Stock Option, and not an
incentive option under Section 422 of the Code. For purposes of this Section 10,
all Incentive Stock Options granted to an Optionee by the Company, as well as
any options that have been granted to the Optionee under any other stock
incentive plans of the Company or any related corporation which are intended to
comply with the provisions of Section 422 of the Code, shall be considered in
the order in which they were granted, and the Fair Market Value shall be
determined as of the Grant Dates.

 

11. Exercise of Option.

 

11.1 An Option may be exercised only by giving written notice, in the manner
provided in Section 21 hereof, specifying the number of shares as to which the
Option is being exercised, accompanied (except as otherwise provided in
Subsection 11.2 of this Section 11) by full payment for such shares in the form
of check or bank draft payable to the order of the Company or other shares of
the Stock with a current Fair Market Value equal to the Option Price of the
shares to be purchased. Receipt by the Company of such notice and payment shall
constitute the exercise of the Option or a part thereof. Within 20 days
thereafter, the Company shall deliver or cause to be delivered to the Optionee a
certificate or certificates for the number of shares then being purchased. Such
shares shall be fully paid and nonassessable. If such shares are not at that
time effectively registered under the Securities Act of 1933, as amended, the
Optionee shall include with such notice a letter, in form and substance
satisfactory to the Company, confirming that such shares are being purchased for
the Optionee’s own account for investment and not with a view to distribution.

 

11.2 In lieu of payment by check, bank draft or other shares of Stock
accompanying the written notice of exercise as described in Subsection 11.2 of
this Section 11, an Optionee may, unless prohibited by applicable law, elect to
effect payment by including with the written notice referred to in Subsection
11.2 irrevocable instructions to deliver for sale to a registered securities
broker acceptable to the Company a number of the shares subject to the Option
being exercised



--------------------------------------------------------------------------------

sufficient, after brokerage commissions, to cover the aggregate exercise price
of such Option and, if the Optionee further elects, the Optionee’s withholding
obligations with respect to such exercise referred to in Sections 12 or 20,
together with irrevocable instructions to such broker to sell such shares and to
remit directly to the Company such aggregate exercise price and, if the Optionee
has so elected, the amount of such withholding obligation. The Company shall not
be required to deliver to such securities broker any stock certificate for such
shares until it has received from the broker such exercise price and, if the
Optionee has so elected, such withholding obligation amount.

 

12. Notice of Disposition of Stock Prior to Expiration of Specified Incentive
Stock Option Holding Period. The Company may require that the person exercising
an Incentive Stock Option give a written representation to the Company,
satisfactory in form and substance to its counsel and upon which the Company may
reasonably rely, that he or she will report to the Company any disposition of
shares purchased upon exercise prior to the expiration of the holding periods
specified by Section 422(a)(1) of the Code. If and to the extent that the
disposition imposes upon the Company federal, state, local or other withholding
tax requirements, or any such withholding is required to secure for the Company
an otherwise available tax deduction, the Company shall have the right to
require that the person making the disposition remit to the Company an amount
sufficient to satisfy those requirements.

 

13. Transferability of Options. Incentive options granted hereunder and
nonqualified options granted to individuals other than Company Officers shall
not be transferable, otherwise than by will or the laws of descent and
distribution, and may be exercised during the life of the holder thereof only by
him or her. Nonqualified options granted hereunder to a Company Officer may be
transferred to a member of such Company Officer’s Immediate Family or trusts
established solely for the benefit of such Immediate Family members. The holder
of an Option or his or her legal representatives, legatees, distributees, or
permitted transferees, as the case may be, shall have none of the rights of a
stockholder with respect to any shares subject to such Option until such shares
have been issued to him or her under this Plan.



--------------------------------------------------------------------------------

14. Termination of Employment or Service. Each Option shall terminate and may no
longer be exercised if the Optionee ceases to perform services for the Company
or a Related Corporation in accordance with the following:

 

14.1 If an Optionee ceases to be an active employee of the Company or any
Related Corporation other than by reason of death or retirement, absent in any
case a determination by the Committee to the contrary, any Options which were
exercisable by the Optionee on the date of cessation of active employment may be
exercised any time (a) before their expiration date or (b) within the respective
periods listed below in this Section 14.1, depending upon the reason for
cessation of active employment, whichever is earlier, but only to the extent
that the Options were exercisable when active employment ceased. Notwithstanding
the foregoing, in the event an Optionee fails to exercise an Incentive Stock
Option within three months after the date of termination, such Option will be
treated as a Non-Statutory Stock Option pursuant to Section 422 of the Code. The
respective periods following cessation of active employment referred to in
clause (a) of the first sentence of this Section 14.1 are as follows:

 

Reason for Cessation of Active Employment

--------------------------------------------------------------------------------

  

Period Following Last Day of Active Employment
Within Which Option May Be Exercised

--------------------------------------------------------------------------------

Medical leave of absence    During such leave Personal leave of absence    Three
months Discharge for cause or other severance of employment determined by
Committee to warrant termination of option    None Layoff or similar involuntary
termination without cause    One Year Voluntary termination (non-retirement)   
Three Months

 

14.2 If an Optionee’s employment terminates because of death, Options may be
exercised at any time before the expiration date or within one year after the
date of termination, whichever is earlier, but only (a) if and to the extent
that the Optionee was entitled to exercise the Option at the date of the
Optionee’s death and (b) by the Optionee’s estate or by the person(s) who
acquired the right to exercise such Option by bequest or inheritance or by
reason of the death of the Optionee.

 

14.3 If an Optionee’s employment terminates because of retirement, any Options
which were exercisable by the Optionee on the date of termination of employment
may be exercised any time before their expiration date or within three years
after the date of termination, whichever is earlier, but only to the extent that
the Options were exercisable when employment ceased (absent a determination by
the Committee to the contrary at the time any such Options were granted or prior
to their expiration date), as provided hereunder. Notwithstanding the foregoing,
in the event an Optionee fails to exercise an Incentive Stock Option within
three months after the date of his or her retirement, such Option will be
treated as a Non-Statutory Stock Option.

 

15. Anti-Dilution Adjustments. Pro rata adjustment shall be made in the maximum
number of shares of Stock subject to the Plan or that may be awarded to any
individual in any year to give effect to any stock dividends, stock splits,
stock combinations, recapitalizations and other similar changes in the capital
structure of the Company. Pro rata adjustments shall be made in the number, kind
and price of shares of Stock covered by any outstanding Option hereunder to give
effect to any stock dividends, stock splits, stock combinations,
recapitalizations and similar changes in the capital structure of the Company,
or a merger, dissolution or reorganization of the Company, after the date the
Option is granted, so that the Optionee is treated in a manner equivalent to
that of holders of the underlying Stock.

 

16. Change in Control. Upon a Change in Control, each outstanding Option shall
immediately become fully exercisable, and a registration statement under the
Securities Act of



--------------------------------------------------------------------------------

1933, as amended, with respect to shares covered by all outstanding Options,
whether to be issued by the Company or by any successor corporation, shall be
effective at all times during which the Options may be exercised and, to
facilitate resale of the shares, during the twelve months after the last
exercise of the Options.

 

17. Reservation of Stock. The Company shall at all times during the term of the
Options reserve and keep available such number of shares of the Stock as will be
sufficient to satisfy the requirements of this Plan and shall pay all fees and
expenses necessarily incurred by the Company in connection therewith.

 

18. Limitation of Rights in the Option Shares. The Optionee shall not be deemed
for any purpose to be a stockholder of the Company with respect to any of the
Option Shares except to the extent that the Option shall have been exercised
with respect thereto and, in addition, a certificate shall have been issued
therefor and delivered to the Optionee.

 

19. Termination and Amendment of the Plan. The Committee may at any time
terminate the Plan or make such amendment to the Plan as it shall deem
advisable, provided that, except as provided in Section 14, the Committee may
not, without the approval by the holders of a majority of the Stock, change the
classes of persons eligible to receive Options, increase the maximum number of
shares available for option under the Plan or extend the period during which
Options may be granted or exercised. No termination or amendment of the Plan
may, without the consent of the Optionee to whom any Option shall theretofore
have been granted, adversely affect the rights of such Optionee under such
Option.

 

20. Withholding. The Company’s obligations to deliver shares of Stock upon
exercise of an Option shall be subject to the Optionee’s satisfaction of all
applicable federal, state and local income and employment tax withholding
obligations. The Committee may, at or after grant, permit an Optionee to satisfy
such tax withholding requirements by delivery to the Company of shares retained
from the Option grant creating the tax obligation having a value equal to the
amount to be withheld. The value of shares of Stock to be withheld or delivered
shall be based on the Committee’s determination of the Fair Market Value of a
share of Stock on the date the amount of tax to be withheld is to be determined.

 

21. Notices. Any communication or notice required or permitted to be given under
the Plan shall be in writing, and mailed by registered or certified mail or
delivered in hand, if to the Company, to 870 Winter Street, Waltham,
Massachusetts 02451, Attention: Senior Vice President - Human Resources and, if
to the Optionee, to the address as the Optionee shall last have furnished to the
communicating party.